DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120.  The PCT Application Number PCT/US2017/068694, being filed on December 28, 2017.

Information Disclosure Statement
The information disclosure statement filed February 11, 2019 has been submitted for consideration by the Office.  It has been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings are objected to because Figures 2 & 3 lacks the proper cross-hatching which indicates the type of materials, which may be in an invention.  Specifically, the cross hatching to indicate the conductive materials is improper.  The applicant should refer to MPEP Section 608.02 for the proper cross-hatching of materials. Correction is required.  

	
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Extensive mechanical and design details of apparatus should not be given.
The abstract of the disclosure is objected to because in line 1, the abstract recites the terms “A system is disclosed…..”, which is improper language for the abstract.  The applicant should delete the terms “is disclosed”, to provide the abstract with proper language.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 10-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore (Pat Num 4,627,490).  Moore discloses a system (Figs 1-5) that segregates the conductors of a power cable by providing the cable in a housing that provides securing and sealing means against well bore pressures and pressure differentials within the well bore (Col 2, lines 16-25).  Specifically, with respect to claim 1, Moore discloses a system (10, Figs 1-3) comprising a cable (25) comprising a core material (20, 21, 22), an intermediate layer (20a, 21a, 22a) surrounding the core material (20, 21, 22), a retention assembly (45) located around the core material (20, 21, 22) and configured to compress the core material (20, 21, 22) and restrict the core material (20, 21, 22) from moving in the cable (25, Col 3, lines 54-62), and an outer metallic tubular (C) surrounding the intermediate layer (20a, 21a, 22a) and an electrical device (63) coupleable to the cable (25, Fig 1).   With respect to claim 2, Moore discloses that the retention assembly (45) comprises compression sleeves (45a).  With respect to claim 3, Moore discloses that the system (10), wherein one of the compression sleeves (45a) comprises at least one beveled edge (Fig 2).  With respect to claim 4, Moore discloses that the compression sleeves (45a) are engaged with each other (left and right beveled inserts, Fig 2).  With respect to claim 5, Moore discloses .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (Pat Num 4,627,490) in view of Ahmed et al (Pat Num 6,886,638, herein referred to as Ahmed).  Moore discloses a system (Figs 1-5) that segregates the conductors of a power cable by providing the cable in a housing that provides securing and sealing .  
	However, Moore doesn’t necessarily disclose the electrical device being welded to the outer metallic tubular (claim 7), nor the method of coupling the electrical device to the outer metallic tubular by welding (claim 16).
	Ahmed teaches a system (Figs 1-12) for protecting and sealing spliced communication lines in well bores (Col 1, lines 5-8), thereby resulting in protecting the splice from corrosion, erosion, physical damage resulting from environmental and operational conditions, and hydrocarbon darkening resulting from contact with conductive fluid (Cols 2-3, lines 65-67 & 1-3, respectively.  Specifically, with respect to claims 7 & 16, Ahmed teaches a system (Fig 10) comprising a power cable (1) comprising a core material (15), and an outer metallic tubular (5) surrounding the core material (15) and an electrical device (80, i.e. downhole tool) being coupled to the cable (1) by means of weld coupling (35), which is welded to the outer metallic tubular (5) and a section of the electrical device (80, Col 4, lines 12-16).
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the system of Moore to comprise the outer metallic tubular to be connected to the electrical device configuration as taught by Ahmed because Ahmed teaches that such a configuration provides a system (Figs 1-12) for protecting and sealing spliced communication lines (Col 1, lines 5-8), thereby resulting in protecting the splice from corrosion, erosion, physical damage resulting from environmental and operational conditions, and hydrocarbon darkening resulting from contact with conductive fluid (Cols 2-3, lines 65-67 & 1-3, respectively. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Moore (Pat Num 4,627,490) in view of Khisamov et al (Pat Num 9,181,774, herein referred to as Khisamov).  Moore discloses a system (Figs 1-5) that segregates the conductors of a power cable by providing the cable in a housing that provides securing and sealing means against well bore pressures and pressure differentials within the well bore (Col 2, lines 16-25), as disclosed with respect to claim 1.  
	However, Moore doesn’t necessarily disclose the electrical device being a sensing device (claim 9).
	Khisamov teaches a system (Figs 1-4) that makes it possible to expand operation capabilities of production from horizontal well bores while also providing for reduction of equipment installation costs and improved quality and reliability of the installation (Col 5, lines 37-48).  Specifically, with respect to claim 9, Khisamov teaches a system (Fig 1) comprising a power cable (3) comprising a core material (not shown), and an outer metallic tubular (2) surrounding the core material (not shown) and an electrical devices (7 & 8) being coupled to the cable (3), wherein the electrical devices (7 & 8) are a pressure sensor (7) and a temperature sensor (8, Col 3, lines 42-52).
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the system of Moore to comprise the electrical device to comprise a sensor electrical device configuration as taught by Khisamov because Khisamov teaches that such a configuration provides a system (Figs 1-4) that makes it possible to expand operation capabilities of production from horizontal well bores while also providing for reduction of equipment installation costs and improved quality and reliability of the installation (Col 5, lines 37-48).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case, all of which disclose systems comprising cable configurations attached to various electrical devices in a well bore environment.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
October 20, 2021